department of the treasury washington dc person to contact telephone number refer reply to cc psi 2-genin-153603-01 date date internal_revenue_service index number number info release date dear ms this responds to your letter dated date and submitted on behalf of election by subchapter_k of chapter of the internal_revenue_code we consider your request to be a request for a ruling in that letter you requested permission to revoke an to be excluded from the application of while the internal_revenue_service strives to be responsive to inquiries on federal tax issues we cannot issue a ruling unless the taxpayer complies with our procedural requirements these are set forth in revproc_2001_1 2001_1_irb_1 in addition a user_fee must accompany the ruling_request in order for the request to be processed the schedule of fees is set forth in appendix a of revproc_2001_1 although we are unable to issue a ruling at this time we are furnishing the following general information sec_761 of the code provides that an unincorporated organization may elect to be excluded from the application of subchapter_k sec_1_761-2 of the income_tax regulations provides the time manner and effect of making the election sec_1_761-2 of the regulations provides that in order to qualify for the election_out_of_subchapter_k an organization must be availed of i for investment purposes only and not for the active_conduct of a business or ii for the joint production extraction or use of property but not for the purpose of selling services or property produced or extracted the members of the organization must be able to compute their income without the necessity of computing partnership taxable_income under sec_1_761-2 an investing partnership may elect to be excluded from the application of subchapter_k if the participants in the joint purchase retention sale genin-153603-01 or exchange of investment_property own the property as co-owners reserve the right separately to take or dispose_of their shares of any property acquired or retained and do not actively conduct business or irrevocably authorize some person or persons acting in representative capacity to purchase sell or exchange such investment_property although each separate participant may delegate authority to purchase sell or exchange his share of any such investment_property for the time being for his account but not for a period of more than one year sec_1_761-2 provides that once properly made an election is revocable only with the consent or approval of the commissioner however if an organization that is qualified to make the election by reason of sec_1_761-2 begins the active_conduct_of_a_trade_or_business it no longer qualifies to be excluded from subchapter_k thus the election expires when the organization begins to conduct business at that time the organization must begin complying with the requirements of subchapter_k likewise if an ineligible organization attempts to make the election_out_of_subchapter_k the election is not valid and permission to revoke the election is neither necessary nor available generally under the rules described above most stock investment clubs are not eligible to make the election out of the application of subchapter_k instead such organizations are treated as partnerships and all of the rules under sec_701 through sec_761 apply to them we hope that the above information proves helpful in answering any questions that you may have sincerely matthew lay senior technician reviewer branch office of the associate chief council passthroughs and special industries
